Exhibit 10.25

 

May 2, 2020

 

Inspyr Therapeutics, Inc.

31200 Via Colinas #200

Westlake Village, CA 91362

 

Re:Inspyr Therapeutics, Inc. - Subscription for Shares of Series E Preferred
Stock

 

Ladies and Gentlemen:

 

The undersigned hereby acknowledges and agrees to the following:

 

1. The undersigned hereby subscribes for shares totaling an aggregate
consideration of $5,000 of Series E Convertible Preferred Stock, par value
$0.0001 per share (“Preferred Stock”), of Inspyr Therapeutics, Inc., a Delaware
corporation (the “Corporation”), at a price per share equal to $1.00. The
Preferred Stock shall have (i) a stated value of $1.00 per share, (ii) be
convertible into common stock, par value $0.0001 of the Corporation at an
initial conversion price per share of $0.01, and (iii) such rights and
preferences as contained in the Certificate of Designation of Series E
Convertible Preferred Stock (“COD”), filed with the Delaware Secretary of State
on May 1, 2020 and as attached hereto as Exhibit A.

 

2. The undersigned (a) has a preexisting personal or business relationship with
the Corporation or one or more of its officers or directors, or (b) by reason of
the undersigned’s business or financial experience, or by reason of the business
or financial experience of the undersigned’s financial advisor who is not
affiliated with, and who is not compensated directly or indirectly by, the
Corporation or any affiliate or selling agent of the Corporation, the
undersigned is capable of evaluating the risks and merits of an investment in
the Preferred Stock and or protecting the undersigned’s own interests in
connection with the Preferred Stock;

 

3. All of the Preferred Stock so received will be taken by the undersigned for
its own account as an investment and not with a view to the distribution
thereof;

 

4. It is understood that the Corporation will issue the Preferred Stock without
their registration under the Securities Act of 1933, as amended (the “Act”);
therefore, the Preferred Stock may not be resold or transferred unless they are
registered under the Act or unless an exemption from registration is available.
The undersigned acknowledges that there are substantial restrictions on the
transferability of the shares of Preferred Stock and accordingly, it may not be
possible for the undersigned to liquidate an investment in the Corporation;

 

5. The undersigned hereby covenants and agrees that the undersigned will, from
time to time if requested by the Corporation or its successors or assigns, do,
execute, acknowledge and deliver, or will cause to be done, executed,
acknowledged and delivered, to the Corporation or its successors or assigns,
such and all further acts, transfers, assignments, deeds, powers and assurances
of title, and additional papers and instruments, and cause to be done all acts
or things as often as may be proper or necessary for better conveying,
transferring and assigning of all of the property hereby conveyed, transferred
or assigned, and effectively to carry out the intent hereof, and to vest in the
entire right, title and interest of the undersigned in and to all of the said
property, and the undersigned will warrant and defend the same to the
Corporation or its successors or assigns, forever against all claims or demands
whatsoever.

 



 

 

 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be duly
executed and delivered as of the date first above written.

 

Very truly yours,

 

By:       James Dabbs  

 

Acknowledged and Approved by

 

INSPYR THERAPEUTICS, INC.       By: Michael Cain   Its: Chief Executive Officer
 

 



 

 

 

EXHIBIT A

 

CERTIFICATE OF DESIGNATION OF SERIES E CONVERTIBLE PREFERRED STOCK

 

 

 

 



 

 

